Citation Nr: 0523120	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  02-12 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1955 to 
February 1959.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in March 2004.  This matter was 
originally on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

The veteran's bilateral foot disorder is not related to 
active service.


CONCLUSION OF LAW

A bilateral foot disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Preliminary Matters

Pursuant to the Board's March 2004 Remand, the Appeals 
Management Center (AMC) scheduled the veteran for a VA 
examination to determine the etiology of his foot disorder, 
developed and readjudicated the veteran's claim under 
provision of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), and 
issued a Supplemental Statement of the Case.  Based on the 
foregoing actions, the Board finds that there has been 
compliance with the Board's March 2004 Remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim of VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The Court 
further noted in Pelegrini that a VCAA notice as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim of VA benefits.  

In June 2001, the RO sent a letter to the veteran advising 
him what evidence was required to substantiate his claim.  
The letter also asked the veteran to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining and what evidence the 
veteran still needed to provide.  The letter explained that 
VA would attempt to obtain evidence such as medical records, 
employment records, or records from other Federal agencies.  
While the June 2001 notice letter did not specifically advise 
the veteran to provide any evidence in his possession that 
pertains to his claim, he was informed to either send the 
information describing additional evidence or send the 
evidence itself to VA.  The Board finds that the veteran was 
sufficiently put on notice as to the need for any available 
evidence to be received by VA and associated with the claims 
file, whether the evidence was in his possession, obtained by 
him, or obtained by VA.  In addition the Board notes that the 
June 2001 notice letter, which preceded the March 2002 rating 
decision, satisfies the timing element of the Pelegrini 
decision for the veteran's claim on appeal.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial to the veteran.  

With respect to VA's duty to assist the veteran, the RO 
obtained the veteran's VA treatment records as well as 
private treatment records identified by the veteran.  In 
addition, VA examinations were scheduled in order to 
determine the etiology of the veteran's foot disorder.  

The Board notes that the veteran's service medical records 
are no longer available, most likely having been destroyed in 
an accidental fire at the National Personnel Records Center 
in 1973.  In cases where the veteran's service medical 
records are unavailable through no fault of the veteran, 
there is a heightened obligation to explain findings and to 
carefully consider the benefit of the doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  There is also a 
heightened obligation to assist the claimant in the 
development of his case.  

The veteran has not referenced any unobtained evidence that 
might aid his claim or that might be pertinent to the bases 
of the denial of his claim.  As such, the Board finds that VA 
has done everything reasonably possible to assist the 
veteran.  In the circumstances of this case, additional 
efforts to assist him in accordance with the VCAA would serve 
no useful purpose.  

The Board notes that the veteran's representative argues in 
the Informal Brief submitted in July 2005 the veteran has at 
least two addresses in his file that may be correct and that 
due to discrepancies in the addresses of correspondence VA 
sent to the veteran, the veteran may not have been properly 
notified for his examination nor received his correspondence.  
The veteran's representative argues that the case must be 
remanded to the RO to in order to find the veteran, examine 
the veteran, and provided a supplemental statement of the 
case.   

The Board acknowledges that there have been problems with VA 
using the incorrect address on correspondence with the 
veteran and concedes that there is no proof that the veteran 
actually received the correspondence sent to the wrong 
addresses.  

As the Court held in Woods v. Gober, 14 Vet. App. 214 (2000), 
absent evidence that a claimant notified VA of a change of 
address and absent evidence that any notice sent to the 
claimant at his last known address was returned as 
undeliverable, VA is entitled to rely on the address 
provided.  

At the time the veteran submitted his application for 
compensation, his address was 629 Cedar Street, Daytona 
Beach, FL  32114.  In July 2001, the veteran submitted a VA 
Form 572, Request for Change of Address/Cancellation of 
Direct Deposit which indicated that his new address was 922 
Bethune Village, Daytona Beach, FL  32114.  In December 2001, 
the veteran submitted a VA Form 572 indicating that his new 
address was 173 Bethune Village, Daytona Beach, FL  32114.  
In April 2002, the veteran filed a notice of disagreement 
with the March 2002 rating decision.  In that letter, the 
veteran also advised that his address was 173 Bethune 
Village, Daytona Beach, FL  32114.  A September 2002 Report 
of Contact indicated that the veteran called and stated that 
the mail had been going to the wrong address.  The correct 
address was listed as the 173 Bethune Village address.  

Thus, the Board finds the last known address for the veteran 
was the 173 Bethune Village address.   

In addition, the record supports the notion that the veteran 
received most of the letters that VA sent to him at wrong 
addresses as the veteran responded to those VA letters.  The 
veteran filed a notice of disagreement with the March 2002 
rating decision, indicating that he received the rating 
decision although it had gone to the wrong address.  The RO 
received the veteran's completed NA Form 13055 indicating 
that he received at least one of the letters advising him 
that due to the fire at the National Personnel Records 
Center, it was necessary for him to complete the enclosed NA 
Form 13055, although they both had gone to the wrong address.  
  
Thus, the Board finds that, with the exception of the perhaps 
the Supplemental Statement of the Case issued in September 
2002, the veteran has received all of the information sent by 
the RO and the AMC.  With respect to the Supplement Statement 
of the Case mailed in September 2002, the Board notes that an 
additional Supplemental Statement of the Case was mailed in 
June 2005 after the Board's March 2004 Remand and subsequent 
development of the veteran's case.  In view of the fact that 
neither the veteran nor his representative has asserted that 
the veteran did not receive VA correspondence, the Board, 
finds that a Remand is not warranted.

II.	Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.  In order to warrant service connection, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  
   
Service connection may also be granted where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumption period and still has the 
condition.  38 C.F.R. §§ 3.303(b); 3.307, 3.309.  Certain 
chronic disabilities are presumed to have been incurred in 
service if manifested to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  If there is no evidence of a chronic 
condition during service or an applicable presumptive period, 
then a showing of continuity of symptomatology after service 
is required to support the claim.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for a disease that is 
diagnosed after discharge from active service, when the 
evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The veteran contends that he developed a foot condition 
during his last week of basic training and that he has been 
treating his feet since that time by using a Schick injector 
razor to shave the hard skin from his feet.  The veteran 
contends that he received private medical treatment for his 
foot condition after discharge and is receiving treatment 
from the VAOPC in Daytona Beach.    

The competent medical evidence of record shows that the 
veteran has been diagnosed with tinea pedis with 
onychomycosis, calluses, keratosis, and plantar warts.  Thus, 
medical evidence of a current disability is shown by the 
evidence of record.  

As noted above, this is a case in which none of the veteran's 
service medical records are in evidence.  Where the veteran's 
service medical records have been destroyed or lost, the 
Board is under a duty to advise the claimant to obtain other 
forms of evidence.  Dixon v. Derwinski, 3 Vet. App. 261 
(1992).  In October 2001, a letter was sent to the veteran at 
an incorrect address advising him that due to the fire at the 
National Personnel Records Center, it was necessary for him 
to complete the enclosed NA Form 13055 in order to facilitate 
a search for his military records.  In January 2002, a second 
letter was sent to the veteran at that same incorrect 
address.  In August 2002, the RO received the veteran's 
completed NA Form 13055 indicating that he received at least 
one of the letters, although both had gone to the wrong 
address.  The information provided on the NA Form 13055 was 
not useful information as it did not pertain to any in-
service medical treatment and did not enable VA to undertake 
a search for alternative medical records.  Unfortunately, 
there is no medical evidence of record that shows that the 
veteran suffered from a bilateral foot disorder during 
service. 

In addition, there is no competent medical evidence of record 
that links the veteran's bilateral foot disorder to any 
incident of service.  As noted above, VA examinations had 
been scheduled to address the etiology of the veteran's 
bilateral foot disorder.  In March 2005, the Compensation and 
Pension Clinic in Daytona Beach sent the veteran 
notification, at his last known address, of an examination 
scheduled on April 12, 2005 at 2:00 pm.  In May 2005, the 
Compensation and Pension Clinic in Daytona Beach sent the 
veteran notification, at his last known address, of an 
examination scheduled on May 11, 2005 at 10:00 am.  The 
record contains a May 12, 2005 compensation and pension exam 
inquiry which notes that the joints examination was cancelled 
because the veteran failed to report.  Because the veteran 
failed to appear for a scheduled VA medical examination 
without good cause shown, the veteran's claim must be decided 
based on the evidence of record. 38 C.F.R. § 3.655.  

Although the veteran contends that his bilateral foot 
disorder is related to his service, as a layman he is not 
competent to offer opinions on medical causation and, 
moreover, the Board may not accept unsupported lay 
speculation with regard to medical issues.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  As there is no 
competent medical evidence that links the currently diagnosed 
bilateral foot disorder to any incident or incidents of 
service, service connection for a bilateral foot disability 
must be denied. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable.  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for a bilateral foot 
disorder is denied.



	                        
____________________________________________
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


